DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Jan. 7, 2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 42, 43, 45, 50, 54, 55 of copending Application No. 16/338734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims of the instant application overlaps the subject matter of the claims of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 21 and 22 is/are rejected under 35 U.S.C. 103 as obvious over Sandhage et al. (US 6598656 B1) (“Sandhage”), in view of Miller (US 2009/0211977 A1).
With respect to claim 1, Sandhage discloses a ceramic composite component comprising a ceramic reaction volume portion having a volume greater than the ceramic volume lost by reaction of a preform from which at least one displaceable species has been displaced, the component obtained from a preform reacting with a fluid comprising 
The claim defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure recited in claim 1.  The reference teaches the structure.
Regarding the composite component being thermally-conductive, and being more thermally conductive than the preform with the pore volume, the composite of Sandhage is formed by the same process as disclosed in the instant Specification (par. [0024]), thus, it would be inherent that the composite component of Sandhage is thermally conductive and it is more thermally conductive than the preform with the pore volume.
Regarding the ceramic composite component having surface channels in at least a first surface thereof, Miller discloses a heat-transfer composite component which may be a metal and ceramic component (0098), which includes a plate having surface channels in the surfaces thereof, wherein the component is joined to a second ceramic composite plate-shaped component, the channels used for transferring fluid (0014, 0075).  It would have been obvious to one of ordinary skill in the art prior to the effective 
Regarding claim 2, Sandhage and Miller disclose the component of claim 1.  Miller discloses a heat-transfer composite component wherein the component is joined to a second ceramic composite plate-shaped component (0014, 0076, 0077, 0116).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the component of Sandhage as a plate having the surface channels thereon and being joined to a second composite plate as disclosed in Miller, as the component of Sandhage is to be formed in a shape (col. 2, lines 15-18) and is a high-melting component (col. 1, lines 15-17), and thus would be suitable in heat-transfer devices. The claim defines the product by how the product is made, thus, claim 2 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure recited in claim 2.  The references teach the structure.
Regarding claim 6, Sandhage and Miller disclose the component of claim 1. Miller discloses a heat-transfer composite component which may be a metal and ceramic component (0098), which includes a plate having the surface channels thereon, wherein the component is joined to a second ceramic composite plate-shaped component, wherein a plate assembly with the surface channels enclosed therebetween is formed (0014, 0076, 0077, 0116), the component further comprising a header on an edge of the plate assembly (0077, Fig. 5), the header fluidically coupling the surface channels to a component of a heat exchanger (0083, Fig. 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the component of Sandhage as disclosed in Miller, including a header on an edge of the plate assembly, as the component of Sandhage is to be formed in a shape (col. 2, lines 15-18) and is a high-melting component (col. 1, lines 15-17), and thus would be suitable in heat exchangers. The claim defines the product by how the product is made, thus, claim 6 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure recited in claim 6.  The references teach the structure.
Regarding claim 21, Sandhage and Miller teach the component of claim 1, wherein the component is a ceramic/metal composite and the ceramic of the composite is a carbide, a nitride or a boride (col. 3, lines 3-7).  The claim defines the product by how the product is made, thus, claim 21 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited 
As to claim 22, Sandhage and Miller teach the component of claim 1.  Miller discloses the surface channels entirely contained in the first surface - Miller discloses a heat-transfer composite component which may be a metal and ceramic component (0098), which includes a plate having surface channels that are contained in the first surface and are entirely contained in the first surface (0014, 0075, Figs. 1 and 2).  

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as obvious over Sandhage, in view of Miller, and further in view of Moon et al. (US 2011/0274596 A1) (“Moon”).
With respect to claim 3, Sandhage and Miller teach the component of claim 1, but are silent with respect to the component being coated with a layer of a corrosion-resistant material.  Moon discloses a heat exchanger including a plate (abstr.), wherein a layer of corrosion-resistant material is coated on the plate (0034, 0036, 0054, 0116).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the component of Sandhage and Miller with a layer of a corrosion-resistant material to protect the component of Sandhage and Miller from corrosion.
Regarding claim 4, Sandhage, Miller and Moon teach the component of claim 3.  Moon teaches the layer of corrosion-resistant material comprising ceramic (0118).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Sandhage and Miller, and further in view of Godziemba-Maliszewski (US 4784313).
Sandhage and Miller teach the component of claim 1, but are silent with respect to the component being coated with a layer of a material that enhances diffusion bonding of the component to a second ceramic or ceramic composite component.
Godziemba-Maliszewski discloses a ceramic component coated with a layer of a material that enhances diffusion bonding of the component to a second ceramic component (abstr.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the component of Sandhage and Miller with a material that enhances diffusion bonding of the component to another component when the other component is to be diffusion bonded to the component.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: the closest prior art Sandhage and Miller fail to teach or suggest the component as recited in claim 7, specifically, wherein the metal of the ceramic/metal composite is as recited in the claim.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: the closest prior art Sandhage and Miller fail to teach or suggest the component as recited in claim 8.

Response to Arguments
Applicant’s arguments filed on Jan. 7, 2022 have been fully considered.
The Examiner acknowledges that the Applicants wish the provisional obviousness-type double patenting rejection to be held in abeyance until allowable subject matter is indicated.
The Applicant has argued Miller excludes ceramics as typical and suitable lamina materials (p. 16 of the Remarks).  The Examiner notes Miller discloses ceramics as one of the possible materials (0031, 0098).  The Applicant has argued Miller excludes ceramics for the reason that ceramics are not suitably “capable of being pattered with features useful for a particular application, such as vias and microchannels” in view of the lamina thicknesses and microchannel depths.  The Examiner notes that passage is from par. [0074] of Miller, wherein Miller does not exclude ceramics as unsuitable for being patterned; in that paragraph Miller discloses that any material capable of being pattered with features such as vias and microchannels may be used to form laminae, and in this paragraph metals and polymeric materials are being mentioned.  
The Applicant who is the first named inventor of the instant application argued that it would be very difficult to produce the ceramic composite material using Sandhage’s process in the form of thin lamina without introducing appreciable defects during the forming of the thin lamina and/or during the infiltration process (p. 17 of the 
As to claim 21, the Applicant argued Sandhage discloses a sintering step, but does not disclose that the sintering step is performed in an oxygen-scrubbed atmosphere.  The Examiner notes claim 21 is a product claim, not a method claim.  The Applicant discusses particles of the composite and why they should not comprise a layer of an oxide but the claim is silent with respect to the particles and lack of an oxide layer on their surfaces.  The Applicant argued products disclosed in Sandhage such as rocket nozzles, high-temperature valves, automotive brakes etc. require wear resistance and creep resistance, and therefore the presence of an oxide on particles of the displaceable species would not be detrimental to the wear resistance or creep resistance of the final composite.  The Examiner notes the requirements of wear resistance and creep resistance of rocket nozzles and automotive breaks are certainly different.  Sandhage and Miller disclose the ceramic composite as recited in claim 21.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  The references teach the structure.
Regarding new claim 22, the Applicant argued Miller requires vias 108 and 118 to pass through the thicknesses of the laminae 104 and 114 in order to interconnect 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783